Slave Trade — Habeas Corpus — Probable Cause —Failure to Indict — Criminal Law —Commitment.1. The act of congress declaring the slave trade to be piracy is constitutional.2. A defendant arrested on a criminal charge, may be committed for a further examination, and held under such commitment for a reasonable time.4. On a habeas corpus, the court will only in-cluiré whether the warrant of commitment states a sufficient probable cause to believe that the person charged has committed the offence stated.5. On a hearing of a habeas corpus, it is competent for the court to look into the testimony on which the commitments were made.(The above statement of the points determined was taken from Brightly’s Dig. 101, 200, 211, 441. Nowhere reported; opinion not now accessible.]